--------------------------------------------------------------------------------

Exhibit 10(iv)

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made by and between Allied
Resources, Inc. (“Company”) and Ruairidh Campbell (“Consultant”) for the
purposes and considerations herein stated.

RECITALS

1.     WHEREAS, Consultant has been providing certain services to the Company;
and

2.     WHEREAS, the Company desires to continue the engagement of Consultant to
be primarily responsible for carrying out on a day-to-day basis the strategic
plans and policies established by the Company’s Board of Directors (the “Board”)
in connection with the exploration, development and production of oil and gas;
and
3.     WHEREAS, Consultant desires to be engaged by the Company in accordance
with the terms and conditions of this Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

1.     AGREEMENT TERM. The term of this Agreement shall be five (5) years
beginning on July 1, 2008, and ending on June 30, 2013 (the “Term”), unless
terminated sooner pursuant to the termination provisions herein contained.
2.     POSITION AND DUTIES OF ENGAGEMENT.

a.     Consulting Duties and Title. The Company hereby engages Consultant to act
as the President and Chief Executive Officer of the Company, pursuant to the
terms hereof, and Consultant hereby accepts such engagement. Consultant’s duties
and responsibilities generally shall be those customarily undertaken by the
President of companies engaged in enterprises in which the Company is engaged,
including but not necessarily limited to, general management and operations,
responsibility for finance, administration, and human resources, and may include
serving as a member of the Board. The Board may add, delete or otherwise alter
Consultant’s duties and responsibilities, provided the Board shall make all
assignments of duties and responsibilities in good faith and shall not
materially alter the general character of the work to be performed by
Consultant, who shall perform such duties and discharge such responsibilities as
directed by the Board in a good and businesslike manner. Consultant’s duties
shall be governed by such policies and procedures adopted by the Company from
time to time that provide for the orderly administration of the workplace.

b.     Performance. During the Term, Consultant shall (i) devote sufficient
business time to the business of the Company; (ii) faithfully serve the Company;
(iii) in all respects conform to and comply with the lawful and reasonable
directions and instructions given to him by the Board in accordance with the
terms of this Agreement; and (iv) use his reasonable business efforts to promote
and serve the interests of the Company. Notwithstanding the foregoing, provided
the following does not interfere with Consultant’s ability to perform his duties
under this Agreement, Consultant may (i) participate in outside activities for
remuneration; (ii) participate in the activities of professional trade
organizations related to the business of Company or its affiliates; (iii) engage
in personal investing activities; and (iv) devote reasonable amounts of time to
civic, social, community, charitable or religious pursuits.

23

--------------------------------------------------------------------------------

Exhibit 10(iv)



3.     COMPENSATION AND BENEFITS.

a.     Base Fee. The Company shall pay Consultant an annual base fee of One
Hundred and Twenty Thousand and No/100 Dollars ($120,000.00), which shall be
payable monthly as it accrues, or at such other intervals as Company and
Consultant may hereafter from time to time agree in writing. Further, the
Company agrees to review Consultant’s base fee and increase the amount payable
commensurate with an increase in net pre-tax profits over the Term of the
Agreement.

b.     Annual Bonus. On each anniversary of the beginning of the Term, the
Company, at its sole discretion, shall pay Consultant an annual bonus in an
amount to be determined by the Board.

c.     Stock Options. Consultant shall be granted options to purchase Five
Hundred Thousand (500,000) shares of the Common Stock of the Company, which
shall vest as indicated on the schedule set forth in Exhibit A attached hereto.

All stock options described herein shall be granted in accordance with the terms
and conditions of the Company’s 2008 Stock Option Plan. Notwithstanding anything
to the contrary herein or in any other document or agreement between the Company
and Consultant, each stock option granted to Consultant shall have an exercise
price that is not less than the fair market value of the Company’s Common Stock
on the date of the grant.

d.     Expenses. The Company shall reimburse Consultant for all reasonable
travel, entertainment and out-of-pocket expenses incurred by Consultant in the
course and scope of authorized Company business regardless of when incurred.

4.     TERMINATION OF AGREEMENT.

a.      By Company Without Cause. During the Term:

(i)     The Company may terminate the Consultant’s engagement at any time
     without cause upon sixty (60) days written notice.

(ii)     In the event the Company terminates Consultant’s engagement during the
Term without cause pursuant to paragraph 4.a.(i), any stock options not vested
in accordance with Exhibit A will automatically vest and Consultant shall have
twelve (12) months in which to exercise any such remaining stock options. Any
remaining stock options that have not been exercised at the end of said twelve
(12) months shall expire.

(iii)     In the event the Company terminates Consultant’s engagement during the
Term without cause pursuant to paragraph 4.a.(i), the Company shall pay
Consultant an amount equal to twenty four (24) months of Consultant’s then base
salary plus any unpaid reimbursable expenses, any earned but unpaid annual bonus
and any accrued but unpaid benefits.

b.      By the Company With Cause.

(i)     The Company may terminate Consultant’s engagement at any time for cause.



24

--------------------------------------------------------------------------------

Exhibit 10(iv)

(ii)     The term “cause” shall mean (1) Consultant’s material failure, neglect
or refusal to perform any duties, responsibilities or obligations specifically
described in or assigned to him under article 2 of this Agreement; (2) any
willful or intentional act of Consultant that has the effect of substantially
injuring the reputation or business of the Company or any of its affiliates and
any of their respective affiliates; (3) use of illegal drugs by Consultant or
repeated drunkenness; (4) a plea of nolo contendre, admission of guilt or
conviction of Consultant by a court of competent jurisdiction for the commission
of (A) a felony or (B) a misdemeanor involving moral turpitude; (5) an act of
fraud or embezzlement or material dishonesty by Consultant against the Company
or any other person or entity; (6) excessive unexcused absenteeism not related
to a disability; (7) other violations of policies adopted by the Company that
provide for the orderly administration of the workplace; or (8) during the Term,
any material violation of a covenant described in article 5 of this Agreement.

(iii)     Company shall give Consultant written notice of the Company’s
intention to terminate Consultant’s engagement for cause under paragraph 4.b.(i)
(the “Cause Notice”). The Cause Notice shall state the particular action(s) or
inaction(s) giving rise to cause for termination. If the cause for termination
is capable of cure, Consultant shall have a reasonable time not to exceed thirty
(30) days after a Cause Notice is communicated pursuant to paragraph 7.a. to
perform or correct performance of the particular duties, responsibilities or
obligations described in the Cause Notice. If Consultant performs and continues
to perform as required, the Company shall not terminate Consultant’s engagement
for cause based upon the reasons stated in the Cause Notice.

(iv)     Upon termination by the Company for cause, Consultant shall be entitled
only to accrued and unpaid compensation and benefits unreimbursed expenses and
earned but unpaid bonuses as defined in article 3 of this Agreement through the
date of termination, and any rights and benefits to which Consultant is entitled
at law. Any stock options that have not vested at the time of termination of
Consultant for cause shall expire, and Consultant shall have twelve (12) months
from the date of termination to exercise any vested stock options, after which
time, such vested options shall expire.

c.     Termination of Engagement by Consultant.

(i)     At any time during the Term, Consultant may terminate his engagement,
with or without good reason, by giving sixty (60) days prior written notice of
termination to the Company pursuant to paragraph 7.a.

(ii)     The term “good reason” shall mean the occurrence of any of the
following events: (1) Company shall fail to pay Consultant any compensation or
benefits due under this Agreement and such failure shall not be remedied within
ten (10) days after receipt of written notice from Consultant specifying such
failure; or (2) Company shall materially breach any other provision of this
Agreement and such breach shall not be remedied within a reasonable time after
receipt by Company of written notice from Consultant specifying such breach.

(iii)     In the event Consultant terminates his engagement with good reason
during the Term, any stock options not vested in accordance with Exhibit A will
automatically vest and Consultant shall have twelve (12) months in which to
exercise those and any remaining unexercised stock options. Any remaining stock
options that have not been exercised at the end of twelve (12) months shall
expire.

25

--------------------------------------------------------------------------------

Exhibit 10(iv)



(iv)     Consultant shall give written notice to the Company of his intention to
terminate his engagement for good reason under paragraph 4.c.(i) (the “Good
Reason Notice”). The Good Reason Notice shall state the particular action(s) or
inaction(s) giving rise to good reason for termination. Company shall have a
reasonable time, not to exceed thirty (30) days after a Good Reason Notice is
given, to perform or correct performance of the particular duties action(s) or
inaction(s) described in the Good Reason Notice. If Company reasonably corrects
performance of the action(s) or inaction(s) described in the Good Reason Notice,
then Company shall not terminate Consultant’s engagement for good reason based
upon the reasons stated in the Good Reason Notice.

(v)     In the event Consultant voluntarily terminates his engagement without
good reason at any time during the Term, he shall be entitled to the
compensation, benefits, unreimbursed expenses and earned but unpaid bonus as
defined in article 3 of this Agreement through the date of termination, and any
rights and benefits to which Consultant is entitled at law. Any stock options
that have not vested at the time Consultant voluntarily terminates without good
reason shall expire, and Consultant shall have six (6) months from the date of
termination to exercise any vested options, after which time, such vested
options shall expire.

d.     Termination of Engagement by Reason of Death. If Consultant shall die
during the Term, this Agreement shall terminate automatically as of the date of
death, and Company shall pay to Consultant’s legal representative (i) the
compensation and benefits under article 3, which would otherwise be payable to
Consultant up to the end of the month in which death occurs, and, to the extent
applicable, (ii) any insurance or insurance proceeds, vested death benefits,
compensation for accrued vacation or leave time, and (iii) any unpaid bonus for
the prior fiscal period. In addition, any stock or stock options held by
Consultant at the time of his death shall be treated in accordance with
Company’s Stock Option Plan. In the event Consultant dies while performing his
duties hereunder, in addition to any workers’ compensation or similar benefits,
Company shall pay Consultant’s estate an amount equal to one (1) year of
Consultant’s then base salary.

5.     CONFIDENTIALITY.

a.      Nondisclosure of Confidential Information. Consultant will have access
to Confidential Information (defined below) during his engagement with Company.
Except pursuant to his engagement hereunder, or as required to be disclosed by
any law, regulation or order of any court or regulatory commission, department
or agency, Consultant shall not use or disclose to any person or entity during
the Term or at any time thereafter, any Confidential Information of Company.

(i)     “Confidential Information” shall include all information regarding
Company’s (or any of its affiliate’s) customers, vendors, suppliers, trade
secrets, training programs, manuals or materials, technical information, seismic
data, contracts, systems, procedures, mailing lists, know-how, trade names,
improvements, price lists, financial or other data (including the revenues,
costs or profits associated with Company’s products or services), business
plans, code books, invoices and other financial statements, computer programs,
software systems, databases, discs and printouts, plans (business, technical or
otherwise), customer and industry lists, correspondence, internal reports,
personnel files, sales and advertising material, telephone numbers, names and
addresses or any other compilation of information, written or unwritten, which
is or was used in the business of Company not in the public domain or generally
known in the industry, in any form, and including without limitation all such
information acquired by Consultant before or during the Term.

26

--------------------------------------------------------------------------------

Exhibit 10(iv)



(ii)     Consultant agrees and acknowledges that all Confidential Information,
in any form, and copies and extracts thereof, are and shall remain the sole and
exclusive property of Company and upon termination of his engagement under this
Agreement, Consultant shall within a reasonable period of time return to Company
the originals and all copies of any such information provided to or acquired by
Consultant in connection with the performance of his duties for Company, and
shall return to Company all such files, correspondence and/or other
communications received, maintained and/or originated by Consultant during the
course of his engagement.

6.     DISPUTE RESOLUTION.

a.      Resolution Procedure. The parties agree to resolve any dispute or
controversy between Company and Consultant arising out of or in connection with
the terms and provisions of this Agreement in accordance with the following:

(i)     If any dispute or controversy arises out of or relates to this Agreement
or any alleged breach hereof, the party desiring to resolve such dispute or
controversy shall deliver a written notice of the dispute, including the
specific claim in the dispute (“Dispute Notice”) to the other party pursuant to
paragraph 7.a. If any party delivers a Dispute Notice pursuant to this paragraph
6.a.(i), the parties involved in the dispute or controversy shall meet at least
twice within the thirty (30) day period commencing with the date of the Dispute
Notice and in good faith shall attempt to resolve such dispute or controversy
through negotiation.

(ii)     If any dispute or controversy is not resolved or settled by the parties
as a result of negotiation pursuant to paragraph 6.a.(i) above, the parties
shall in good faith submit the dispute or controversy to non-binding mediation
in Salt Lake County before a mediator agreed upon by the parties. In the event
the parties are unable to agree upon a mediator, the parties shall request that
a mediator be appointed by the Salt Lake County Court or the Federal District
Court. The parties shall bear the costs of such mediation equally.

(iii)     Any dispute or controversy between Company and Consultant arising out
of or relating to this Agreement or any breach of this Agreement that is not
resolved by mediation pursuant to paragraph 6.a.(ii) above, the dispute or
controversy shall be resolved through arbitration held in Salt Lake County,
Utah, which arbitration shall be conducted in accordance with the rules and
procedures of the American Arbitration Association in accordance with its Rules
for the Resolution of Employment Disputes, then in effect. The arbitration of
such issues, including the determination of any amount of actual damages
suffered by any party hereto by reason of the acts or omissions of any party,
shall be final and binding upon all parties. Except as otherwise set forth in
this Agreement, the cost of arbitration hereunder, including the cost of record
or transcripts thereof, if any, administrative fees, and all other fees
involved, including reasonable attorneys’ fees incurred by the party determined
by the arbitrator to be the prevailing party, shall be paid by the party
determined by the arbitrator not to be the prevailing party, or otherwise
allocated in an equitable manner as determined by the arbitrator. The parties
shall instruct the arbitrator to render his or her decision no later than ninety
(90) days after submission of the dispute to the arbitrator.

b.      Confidentiality. Each party agrees to keep all disputes, mediation and
arbitration proceedings strictly confidential, except for disclosures of
information in the ordinary course of business of the parties or by applicable
law or regulation.

27

--------------------------------------------------------------------------------

Exhibit 10(iv)

7.     GENERAL PROVISIONS.

a.      Notices. Any notices to be given hereunder by either party to the other
may be effected by personal delivery in writing or by registered or certified
mail, with postage prepaid and return receipt requested, addressed as follows:

If to Consultant, to:

Ruairidh Campbell
600 Westwood Terrace
Austin, TX 78746
Email: ruairidhcampbell@msn.com

If to Company, to:     
 
 


 

Paul Crow

1403 East 900 South

Salt Lake City, Utah

84105 Email: >paulcrow@comcast.com

Any party may change its address by written notice in accordance with this
paragraph 7.a. Notices delivered personally shall be deemed communicated as of
actual receipt; mailed notices shall be deemed communicated as of five (5) days
after mailing by delivering the same into the care and custody of the United
States Postal Service or other national postal service, by registered or
certified mail, return receipt requested, with postage prepaid.

b.     Entire Agreement. This Agreement and Exhibit A hereto supersedes any and
all other agreements, either oral or in writing, between the parties hereto with
respect to the engagement of Consultant by Company and contains all of the
covenants and agreements between the parties with respect to the subject matter
hereof. Each party to this Agreement acknowledges that no representations,
inducement, promises, or agreements, orally or otherwise, have been made which
are not embodied herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing signed by the party to be
charged.

c.     Waiver and Amendments. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach, whether or not similar, unless such waiver specifically
states that it is to be construed as a continuing waiver. This Agreement may be
amended, modified or supplemented only by a written instrument executed by the
parties hereto.

d.     Law Governing Venue, Successors and Assigns. This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah,
excluding its conflicts of laws principles. Each party consents to jurisdiction
and venue for any suit relating to this Agreement in any court of competent
jurisdiction in Salt Lake County, Utah, or the United States District Court for
the District of Utah. This Agreement shall be binding upon and inure to the
benefit of the legal representatives, successors and assigns of the parties
hereto (provided, however, that Consultant shall not have the right to assign
this Agreement in view of its personal nature) and Company shall not assign or
transfer this Agreement without the consent of Consultant.

e.     Attorney’s Fees and Costs. Except as otherwise provided in this
Agreement, if any action is necessary to enforce or interpret the terms of this
Agreement (including without limitation any actions for injunctive relief), the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which the prevailing
party may be entitled.



f.     Severability. Should any term, covenant, condition or provision of this
Agreement be held to be invalid or unenforceable, the balance of this Agreement
shall remain in full force and effect and shall stand as if the unenforceable
term, covenant, condition or provision did not exist.

g.     Paragraph Headings. The paragraph and section headings of this Agreement
are for reference only and shall not be considered in the interpretation of this
Agreement.

     h.     Counterparts. It is also expressly understood that this Agreement
may be executed and effective with multiple original signature pages.

     EXECUTED to be effective this 1st day of July, 2008.

COMPANY:

ALLIED RESOURCES, INC.
 
 
By: /s/ Ed Haidenthaller

Ed Haidenthaller, Director
On Behalf of the Board of Directors

 

CONSULTANT:

/s/ Ruairidh Campbell

Ruairidh Campbell


28

--------------------------------------------------------------------------------

Exhibit 10(iv)

EXHIBIT A

STOCK OPTION SCHEDULE

During the Term, Consultant shall receive the following stock options in
accordance with the Company’s 2008 Stock Option Plan as follows:



Vesting Schedule

Number of Shares
of Common Stock

Exercise Price Per Share

December 31, 2008

50,000

fair market value
on the date of the grant

June 30, 2009

50,000

fair market value
on the date of the grant

December 31, 2009

50,000

fair market value
on the date of the grant

June 30, 2010

50,000

fair market value
on the date of the grant

December 31, 2010

50,000

fair market value
on the date of the grant

June 30, 2011

50,000

fair market value
on the date of the grant

December 31, 2011

50,000

fair market value
on the date of the grant

June 30, 2012

50,000

fair market value
on the date of the grant

December 31, 2012

50,000

fair market value
on the date of the grant

June 30, 2013


50,000

fair market value
on the date of the grant



29

--------------------------------------------------------------------------------